DETAILED ACTION
This Non Final Office Action is in response to the originally filed specification and claims filed December 18, 2019.
Claims 1-20 are currently pending and have been considered below. 
Claims 1-20 are rejected under Non Statutory Double Patenting with respect to patent 10,161,947 [app no. 14/702019].
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-6, 8, 9, 11-19, 21, 22, and 26 of U.S. Patent No. 10,161,947 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Independent claim 1 of the pending application are a method of analyzing a quality control (QC) strategy for an instrument 2used to measure an analyte in patient biological samples, the method comprising, by a computer 3system: 4obtaining a non-failure probability of error PE(0) of the instrument for the analyte 5and an average number of patient results reported between failures (MPBF) of the instrument;  6obtaining information of the QC strategy including:  7an interval between QC events that monitor the instrument using a 8reference sample; and  9a number of reference samples tested at each QC event;  10calculating an expected number of unreliable final results E(Nuf) for the QC 11strategy;  12obtaining a probability Phu that an unreliable final result leads to patient harm;  13determining a proportion of patient results that are incorrect due to a failure of the 14instrument, the proportion including E(Nuf) divided by MPBF;  15determining a combined probability of incorrect results by adding PE(0) and the 16proportion;  17determining a predicted probability of harm by multiplying the combined 18probability of incorrect results and the probability Phu;  19modifying, in response to the predicted probability of harm being lower or greater 20than an acceptable probability of harm, the QC strategy by modifying the interval between QC 21events, the number of reference samples tested at each QC event, or both; and  22initiating the QC events on the instrument according to the modified QC strategy.
The bolded elements of claim 1 within the pending application match the claim limitations of claim 1 in patent ‘947. Patent ‘947 has additional claim limitations, “outputting, by the computer system, an assessment of the predicted probability of harm compared to an acceptable probability of harm, wherein the acceptable probability of harm is dependent on a severity of harm resulting from an incorrect result” and computes and conducts rather than determine and initiate. These aspects of patent ‘947 are more specific and claim 1 of the current application is broader and thus falls within the scope of the patented claim set. Dependent claims 2-6 of the current application are patentably indistinct from dependent claims 2-6 of patent ‘947. 
Independent claim 7 is directed towards a method of selecting parameters for a quality control (QC) strategy for 2an instrument used to measure an analyte in patient biological samples, the method comprising, 3by a computer system:  4obtaining a severity of harm resulting from an incorrect patient result;  5obtaining a probability Phu that an unreliable final result leads to patient harm;  6determining a maximum acceptable probability of harm MaxP corresponding to 7the severity of harm;  8calculating a maximum allowable expected number of unreliable final patient 9results due to test system failure, E(NUf)AzoWABE using at least MaxPH;  10selecting values of user-selectable parameters of the QC strategy so that, with the 11selected values, the QC strategy has a resulting value of E(Nuf) that is less than or equal to 12E(Nuf)AOWABE; and initiating QC events on the instrument according to the QC strategy. 
The bolded claim elements of pending application claim 7 are within the scope of claim 8 of patent ‘947. The patent ‘947 includes additional claim limitations, “obtaining, by a computer system, a non-failure probability of error PE(0) of the instrument for the analyte, an average number of patient results reported between failures (MPBF) of the instrument, and a severity of harm” and conducting QC events rather than initiating. The pending application claim limitations still fall within the scope of the narrower patent ‘947 claim limitations such that the pending application is patentably indistinct from ‘947. Dependent claims 8-11 of the pending application are patentably indistinct from dependent claims 9, 11, 12, and 13 (respectively) of patent ‘947.
Independent claim 12 is directed towards a system comprising:  2an instrument configured to measure an analyte in patient biological samples; and  3a computer system configured to:  4obtain a non-failure probability of error PE(0) of the instrument for the 5analyte and an average number of patient results reported between failures (MPBF) of the 6instrument;  7obtain information of a quality control (QC) strategy, the QC strategy 8including:  9an interval between QC events that monitor the instrument using a 10reference sample; and a number of reference samples tested at each QC event;  28calculate an expected number of unreliable final results E(Nuf) for the QC strategy;  14obtain a probability Phu that an unreliable final result leads to patient 15harm;  16compute a proportion of patient results that are incorrect due to a failure of 17the instrument, the proportion including E(Nuf) divided by MPBF;  18compute a combined probability of incorrect results by adding PE(0) and 19the proportion;  20compute a predicted probability of harm by multiplying the combined 21probability of incorrect results and the probability Phu; and  22modify, in response to the predicted probability of harm being lower or 23greater than an acceptable probability of harm, the QC strategy by modifying the interval 24between QC events, the number of reference samples tested at each QC event, or both, 25wherein the instrument is further configured to conduct the QC events according 26to the modified QC strategy.
The bolded portions are patentably indistinct from claim 14 of patent ‘947. Patent ‘947 includes additional claim limitations, “outputting, by the computer system, an assessment of the predicted probability of harm compared to an acceptable probability of harm, wherein the acceptable probability of harm is dependent on a severity of harm resulting from an incorrect result” and “conducting the QC events on the instrument according to the modified QC strategy”.  These claim limitations are more specific within ‘947 and thus claim 12 of the pending application falls within the scope of the patent. Dependent claims 13-17 are patentably indistinct from dependent claims 15-19 of patent ‘947 (respectively). 
Independent claim 18 is directed towards a computer product comprising a non-transitory computer readable 2medium storing a plurality of instructions for controlling a computer system to perform a method 3of selecting parameters for a quality control (QC) strategy for an instrument used to measure an 4analyte in patient biological samples, the method comprising: 5obtaining a severity of harm resulting from an incorrect patient result;  6obtaining a probability Phu that an unreliable final result leads to patient harm;  7determining a maximum acceptable probability of harm MaxPH corresponding to 8the severity of harm;  9calculating a maximum allowable expected number of unreliable final patient 10results due to test system failure, E(NUf)AzoWABE using at least MaxPH; 11selecting values of user-selectable parameters of the QC strategy so that, with the 12selected values, the QC strategy has a resulting value of E(Nuf) that is less than or equal to 13E(Nf)ALOWABE; and initiating QC events on the instrument according to the QC strategy. 
The bolded portion is patentably indistinct from claim 21 of patent ‘947. Patent ‘947 includes additional claim limitations regarding, “obtaining, by a computer system, a non-failure probability of error PE(0) of the instrument for the analyte, an average number of patient results reported between failures (MPBF) of the instrument, …” and conducting QC events (as opposed to initiating). The pending application claim limitations still fall within the scope of the narrower patent ‘947 claim limitations such that the pending application is patentably indistinct from ‘947. Dependent claims 19 and 20 are patentably indistinct from dependent claims 22 and 26 of patent ‘947 (respectively). 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claim 1 is directed towards Independent claim 1 of the pending application are a method of analyzing a quality control (QC) strategy for an instrument 2used to measure an analyte in patient biological samples, the method comprising, by a computer 3system: 4obtaining a non-failure probability of error PE(0) of the instrument for the analyte 5and an average number of patient results reported between failures (MPBF) of the instrument;  6obtaining information of the QC strategy including:  7an interval between QC events that monitor the instrument using a 8reference sample; and  9a number of reference samples tested at each QC event;  10calculating an expected number of unreliable final results E(Nuf) for the QC 11strategy;  12obtaining a probability Phu that an unreliable final result leads to patient harm;  13determining a proportion of patient results that are incorrect due to a failure of the 14instrument, the proportion including E(Nuf) divided by MPBF;  15determining a combined probability of incorrect results by adding PE(0) and the 16proportion;  17determining a predicted probability of harm by multiplying the combined 18probability of incorrect results and the probability Phu;  19modifying, in response to the predicted probability of harm being lower or greater 20than an acceptable probability of harm, the QC strategy by modifying the interval between QC 21events, the number of reference samples tested at each QC event, or both; and  22initiating the QC events on the instrument according to the modified QC strategy. Independent claim 1 is describing a mathematical relationship using probabilities in terms of modifying and initiating quality control in terms of a healthcare analyte instrument. The claims are providing calculations and determinations using probabilities and mathematical concepts in terms of modifying the instrument. The modifications of claim 1 are describing modifying the interval between quality control events, number of reference samples, or both which can be described in terms of performing a resampled statistical analysis based on the interval or reference samples. The claim is directed towards a mathematical concept grouping of abstract idea. Independent claim 12 is under the same consideration in terms of claim 1 and directed towards an abstract idea under mathematical concepts.  
Independent claim 7 is directed towards a method of selecting parameters for a quality control (QC) strategy for 2an instrument used to measure an analyte in patient biological samples, the method comprising, 3by a computer system: 4obtaining a severity of harm resulting from an incorrect patient result; 5obtaining a probability Phu that an unreliable final result leads to patient harm;  6determining a maximum acceptable probability of harm MaxP corresponding to 7the severity of harm;  8calculating a maximum allowable expected number of unreliable final patient 9results due to test system failure, E(NUf)AzoWABE using at least MaxPH; 10selecting values of user-selectable parameters of the QC strategy so that, with the 11selected values, the QC strategy has a resulting value of E(Nuf) that is less than or equal to 12E(Nuf)AOWABE; and initiating QC events on the instrument according to the QC strategy. Independent claim 7 is describing a mathematical relationship using probabilities in terms of initiating quality control in terms of a healthcare analyte instrument. The claims are providing calculations and determinations using probabilities and mathematical concepts in terms of modifying the instrument. The claim is directed towards a mathematical concept grouping of abstract idea. Independent claim 18 is directed towards the same consideration and grouping of abstract ideas in terms of clam 7.
Step 2(a)(II) considers the additional elements of the independent claims in terms of being transformed into a practical application. The additional elements of the claims are a system comprising:  2an instrument configured to measure an analyte in patient biological samples; and  3a computer system configured to (Claim 12) and 4a computer product comprising a non-transitory computer readable 2medium storing a plurality of instructions for controlling a computer system to perform a method 3of selecting parameters for a quality control (QC) strategy for an instrument used to measure an 4analyte in patient biological samples (claim 18). The additional elements are described in originally filed specification [29-30 and 102-109]. The computer elements and instrument are merely generic technological elements to implement the abstract idea identified above. The elements are merely processing and calculating the mathematical concepts in terms of receiving, processing, and outputting the probabilities and other formulas. There is no technological improvement in terms of the additional elements that is transformative into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers further additional elements in terms of being significantly more than the identified abstract idea. There are no further additional elements beyond those considered under 2(a)(II). The additional elements are merely generic technological elements to implement the abstract idea. Therefore, the claimed invention is not directed towards elements that are significantly more than the identified abstract idea. 
Dependent claims 2-6, 8-11, 13-17, and 19-20 are further describing the abstract idea without providing additional elements beyond those considered for the independent claims. The dependent claims are providing additional aspects in terms of the probabilities, intervals, and other mathematical concepts with regards to those identified in the independent claims. The mathematical concepts are within the identified abstract idea of the independent claims. The dependent claims do not describe or claim further additional elements which are significantly more or transformative into a practical application. As such, claims 2-6, 8-11, 13-17, and 19-20 are rejected as being directed towards an abstract idea. 
The claimed invention is describing a mathematical concept and does not provide additional elements which are significantly more or transformed into a practical application. Therefore, claims 1-20 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Allowable Subject Matter Over Prior Art
Claims 1-20 are allowable over the prior art. The closest prior art is three US references: Eberhardt III et al [2013/0198119], Parvin et al [2003/0101012], and Ball et al [2010/0145630]. Eberhardt discloses an algorithmic system that provides training and other specific formulaic probabilities in terms of quality control systems. Eberhardt discloses aspects that describe performing probabilities and training a machine learning model, however, Eberhardt does not specifically disclose the specific aspects of patient harm or the other specific probabilities of harm and samples tested in terms of quality control and initiating the QC on the instrument. Parvin discloses patient testing and other quality control aspects in terms of providing comparisons, analysis, and other time interval components based on patient data. Parvin further discloses test results using samples and groupings to determine quality control procedures, however, Parvin does not specifically provide or disclose the algorithmic or probabilistic formulas in terms of patient harm and risk based on the quality control. Parvin does provide algorithmic elements, but the specific elements are not disclosed as claimed and required by the claimed invention. Finally, Ball discloses a parameter-based quality control system that provides reports and test sample data. Ball provides aspects of how to test and provide quality control, however, Ball does not specifically describe the probabilistic measurements or algorithms to initiate or modify the instrument based on patient harm and other index/algorithmic elements. The considered prior art does not specifically disclose or teach, in combination with references cited or considered but not cited, the claimed invention in terms of being rejected under 35 USC 102 or 35 USC 103. The claimed invention is directed towards, within the combination of elements, allowable subject matter over the prior art in terms of calculating probabilities and results regarding patient harm and incorrect/erroneous data aspects to modify and initiate the analyte measurement instrument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eberhardt, III et al [2013/0198119];
Parvin et al [2003/0101012];
Ball et al [2010/0145630];
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689